Title: General Orders, 11 September 1782
From: Washington, George
To: 


                        
                            
                        
                            Head Quarters Verplanks point Wednesday September 11th 1782 
                        Parole  Dartmouth, Countersigns Eaton, Fairfield.For the Day tomorrowBrigadier General HuntingtonLieutt Colonels Johnson, & HuntingtonBrigade Major ConverseBrigade Qr Mastr Williams
                  
                        For duty  tomorrow1st Connecticut regiment &5th Connecticut for 8th Massachusetts 
                  
                        Captain John Doughty of the 2d regimt of Artillery is appointed Fort Major for the Garrison of West Point untill further orders and is to be obeyed and respected accordingly.
                    